Citation Nr: 0718894	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-36 757	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

The veteran's claim comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied the benefit sought on appeal.  


FINDING OF FACT

The veteran currently has a gastrointestinal disorder that 
has been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a gastrointestinal 
disorder.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

Alternatively, the nexus to a service injury or event may be 
satisfied by evidence that a chronic disease, including 
peptic ulcer disease, manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In this case, the first documented diagnosis of peptic ulcer 
disease of record is dated from August 1971, which falls just 
outside the one-year requirement since the veteran separated 
from service in April 1970.  Because no diagnosis of peptic 
ulcer disease was made within one year of the veteran's 
service separation, the presumption for service connection 
for chronic diseases does not apply.  

However, the elements for direct service connection have been 
met.  The first element is met because the veteran has a 
current diagnosis of dumping syndrome, most recently 
documented in a December 2006 report of Larry R. Killough, 
M.D.  Although dumping syndrome is not the specific condition 
the veteran originally filed his claim for, it is included 
under the broader classification of gastrointestinal 
disorders, for which service connection is being granted. The 
veteran's original claim for service connection was for 
peptic ulcer disease, although in September 2005 he sought to 
include dumping syndrome in a claim for secondary service 
connection.  In his December 2006 report Dr. Killough 
reported the veteran has "severe GI problems," which 
include a current diagnosis of dumping syndrome and a history 
of peptic ulcer disease.   At the hearing the veteran 
testified he currently carries the diagnoses of both peptic 
ulcer disease and dumping syndrome.  Based on all of this the 
Board finds that characterizing the issue as a 
"gastrointestinal disorder" addresses the problems for 
which the veteran seeks service connection.

The second and third elements of direct service connection 
are also met.  In a July 1967 treatment note from service the 
veteran reported stomach trouble.  Lay statements from the 
veteran's sister, sister-in-law, and brother-in-law describe 
the problems the veteran had with his stomach in service.  
While at separation the examining physician reported normal 
findings on the examination report, shortly after separation 
the veteran began receiving treatment for his extensive 
gastrointestinal problems.  One of his treating physicians 
from that time, C.E. Ransom, Jr., M.D., recently evaluated 
the veteran and in January 2006 provided the following 
opinion, "I was a physician for Mr. [redacted] in 1971, 
when he was hospitalized at Roger's Hospital in Searcy, 
Arkansas, with peptic disease. His x-rays revealed peptic 
ulcer disease, at that time. On review of his records today, 
I see where he was treated with some stomach problems on July 
27, 1967, while in the service. It is my opinion that his 
peptic ulcer disease most likely started at least in 1967."  
Another physician who reviewed the veteran's medical records 
also attributed his current disorder to service.  The 
December 2006 report of Dr. Killough, found that the 
veteran's "gastrointestinal problem began, most likely, in 
at least 1967."  In a September 2005 statement Dr. Killough 
found, "I have reviewed his medical records dating back to 
1971. In my opinion his GI problems began when he was in the 
service."

In light of this evidence, the lack of any evidence to the 
contrary, and construing all reasonable doubt in favor of the 
veteran, the Board finds the elements of service connection 
have been met and the veteran's claim is granted.

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim and in light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Service connection for a gastrointestinal disorder is 
granted.


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


